Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the submitted amended title.
Rejection under 35 USC 101 has been withdrawn in view of the submitted amendments to the claims.

Allowable Subject Matter
Claims 1-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-7, and 12-13 are directed to a communication device and non-transitory machine-readable storage medium comprising computer-executable instructions for the same. Claims 1 and 12 identify the uniquely distinct features of “transmit a printing-execution command to a printing device associated with a remote device to cause the printing device to output a hardcopy of the stored version of the detected media, and wherein the communication device is communicatively linked to the remote device to transfer any of audio and video therebetween”. The closest prior art Manico et al. (US 2006/0198559) teaches method, system and software program for automatically organizing digital images obtained from a plurality of hardcopy media. A plurality of hardcopy media are scanned so as to obtain both the image side and non-
B. Claims 8-9, and 11 are directed to a video conferencing system. Claim 8 identifies the uniquely distinct features of “wherein the first communication device and the second communication device are communicatively linked to transfer any of audio and video therebetween, and wherein the printing-execution command is to cause the printing device to print an image associated with the electronic file”. The closest prior art Manico et al. (US 2006/0198559) teaches method, system and software program for automatically organizing digital images obtained from a plurality of hardcopy media. A plurality of hardcopy media are scanned so as to obtain both the image side and non-image side of the hardcopy media including capturing any watermark present on non-image side. The watermark on the non-mage side is used for automatically organizing digital images (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675